          Case 1:18-cv-00637-RP Document 60 Filed 11/26/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 DEFENSE DISTRIBUTED and SECOND                   §       Case No. 1:18-CV-637
 AMENDMENT FOUNDATION,                            §
                                                  §
                         Plaintiffs,
                                                  §
                                                  §
  v.
                                                  §
 GURBIR S. GREWAL, in his official capacity as §
                                                  §
 the State of New Jersey’s Attorney General ;
 MICHAEL FEUER, in his official capacity as the §
                                                  §
 City of Los Angeles, California’s City Attorney;
 ANDREW CUOMO, in his official capacity as        §
 the State of New York’s Governor; MATTHEW §
                                                  §
 DENN, in his official capacity as the State of
 Delaware’s Attorney General; JOSH SHAPIRO, §
                                                  §
 in his official capacity as the Commonwealth of
 Pennsylvania’s Attorney General; and THOMAS §
                                                  §
 WOLF, in his official capacity as the
                                                  §
 Commonwealth of Pennsylvania’s Governor,
                                                  §
                         Defendants.              §
                                                  §

DEFENDANT MICHAEL FEUER’S UNOPPOSED MOTION FOR AN EXTENSION OF
TIME TO FILE A REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFFS’
                        FIRST AMENDED COMPLAINT
______________________________________________________________________________

       Defendant Michael Feuer, in his official capacity as the City Attorney for the City of Los

Angeles, California, files this unopposed motion to extend the filing deadline for his reply in

support of his Motion to Dismiss Plaintiffs’ First Amended Complaint by two weeks, to

December 14, 2018.

       Defendant Feuer filed his Motion to Dismiss Plaintiffs’ First Amended Complaint on

October 26, 2018. Dkt. 50. On November 6, 2018, Plaintiffs filed an unopposed motion to

extend the deadline for Plaintiffs’ response to Defendant’s Feuer’s motion by two weeks (Dkt.




                                                 1
             Case 1:18-cv-00637-RP Document 60 Filed 11/26/18 Page 2 of 3



51), which request the Court granted on November 14, 2018. Dkt. 54.1 Plaintiffs filed their

response on November 23, 2018. Dkt. 59.

           Defendant Feuer’s reply is currently due November 30, 2018. See W.D. Tex. Local R.

CV-7(f)(2). A two-week extension is necessary to afford Defendant Feuer adequate time to

respond to Plaintiffs’ response, particularly given that Plaintiffs’ response was filed over the

Thanksgiving holiday weekend. As noted in Plaintiffs’ own unopposed request for an extension

of time, Plaintiffs agree to this request. Dkt. 51 at 2.

          Accordingly, Defendant Feuer respectfully requests that the Court grant him a two-week

extension of time to file his reply in support of his motion to dismiss.



Dated: November 26, 2018                               Respectfully Submitted,

    James P. Clark                                     Michael M. Walsh
    California Bar No. 64780                           California Bar No. 150865
    Chief Deputy City Attorney                         Deputy City Attorney
    City of Los Angeles                                City of Los Angeles
    200 North Main Street, 8th Floor                   200 North Main Street, 8th Floor
    Los Angeles, CA 90012                              Los Angeles, CA 90012
    Tel: (213) 978-8100                                Tel: (213) 978-2209 / Fax: (213) 978-0763
    james.p.clark@lacity.org                           michael.walsh@lacity.org

    Connie K. Chan                                     Jason P. Steed
    California Bar No. 284230                          Texas State Bar No. 24070671
    Deputy City Attorney                               KILPATRICK TOWNSEND &
    City of Los Angeles                                STOCKTON LLP
    200 North Spring Street, 14th Floor                2001 Ross Avenue, Suite 4400
    Los Angeles, CA 90012                              Dallas, TX 75201
    Tel: (213) 978-1864                                Tel: (214) 922-7112; Fax: (214) 853-5731
    connie.chan@lacity.org                             jsteed@kilpatricktownsend.com


                                       COUNSEL OF RECORD



1
 Plaintiffs also requested an enlargement of the page limits for their response, which request the
Court denied. Dkts. 51, 54.
                                                   2
          Case 1:18-cv-00637-RP Document 60 Filed 11/26/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                            /s/ Connie K. Chan___________
                                                            Connie K. Chan




                                                3
